DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaodong Zhang on February 10, 2021.
The application has been amended as follows: Claim 9 now reads:
“A transistor, comprising:
a semiconductor device, comprising:
	a plurality of first fin structures formed on a substrate, each first fin structure having a first width along a first direction perpendicular to a length direction of the first fin structure;
a plurality of second fin structures, each formed on a first fin structure and including a first region located on the first fin structure and a second region located on the first region, the first region having a second width along the first direction, and the second region having a third width along the first direction;
a first isolation layer, formed on the substrate and between adjacent first fin structures and adjacent second fin structures; and
a second isolation layer formed on the first region and between a bottom portion of sidewall surfaces of each second region and the first isolation layer, the second isolation layer having a thickness along the first direction, wherein a top surface of the second isolation layer is coplanar with a top surface of the first isolation layer and a first width equals a sum of the third width and two times a thickness of the second isolation layer.”
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8, 18 and 19 are allowed because a search of the prior art does not teach nor render obvious the second isolation layer having a thickness along the first direction, wherein a top surface of the second isolation layer is coplanar with a top surface of the first isolation layer and the first width equals a sum of the third width and two times of a thickness of the second isolation layer, in combination with the other limitations of claim 1.
Claims 9-17 are allowed because a search of the prior art does not teach nor render obvious the second isolation layer having a thickness along the first direction, wherein a top surface of the second isolation layer is coplanar with a top surface of the first isolation layer and the first width equals a sum of the third width and two times of a thickness of the second isolation layer, in combination with the other limitations of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ching et al. (U.S. Pub. No. 2015/0303305 A1) discloses a fin having three portions and each portion having a width, wherein the width of the upper portion is less than the width of the bottom portion. Ching further discloses layers around the upper portion of the fin such that . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819